DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of teeth extending axially outwardly from the fluted section” in Lines 4-5.  The direction of axially outward sounds contradictory as the inward-outward direction generally refers to a radial direction.  As such, it is not clear if this limitation means to extend axially and radially or if it merely means that the teeth extend so as to protrude in an axial direction from the fluted portion.  Appropriate correction required.
Claim 1 recites “the outer radial tip is disposed axially outside of the inner radial tip” in Lines 11-12.  The metes and bounds of “axially outside” are not clearly delineated to put one of ordinary skill on notice of the scope of the claim.  It is not clear if the requires a radial component to the location or if it merely means that the teeth extend so as to protrude in an axial direction relative to the inner radial tip.  Appropriate correction required.
Claims 8, 10 and 12 each recite an angle defined by a respective surface “and a circumferential line that is perpendicular to the central axis.”  It is unclear how the line is deemed to be circumferential and perpendicular to the central axis.  It may be best to refer to the viewpoint in which this angle is measured.  It is also that persons of ordinary skill in the art understand what a positive relief angle is and how it is measured.  Appropriate correction required.
Claim 9, 11 and 13 each recite “surface extends circumferentially between [a respective] cutting edge  and an aft edge” in Lines 1-2.  It is unclear what the term “circumferentially” requires here.  That is, it is unclear how the surface extends circumferentially.  The term “circumferentially” relates to a perimeter of a circle or merely a perimeter/outer boundary surface of an object.  Additionally, relative to claim 9 only, the limitation “axial end cutting edge” does not have proper antecedent basis.  Appropriate clarification/correction required.
Claim 9 recites “the axial end cutting edge is disposed axially outside of the inner edge” in Lines 2-3.  The metes and bounds of “axially outside” are not clearly delineated to put one of ordinary skill on notice of the scope of the claim.  It is not clear if the requires a radial component to the location or if it merely means that the edge extends so as to protrude in an axial direction relative to the inner edge.  Appropriate correction required.
The term “superhard” in claim 20is a relative term which renders the claim indefinite. The term “superhard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction required
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claims 1-5, 8, 9, 18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Men (US Pub. No. 2010/0124466 A1).
(Claim 1) Men discloses a rotary cutting tool (10) having a lengthwise extending central axis (A).  The tool including a shank portion (20) extending along the central axis (Fig. 1) and a cutting portion (16) extending along the central axis and connected to the shank portion (Fig. 1).  The cutting portion includes a fluted section (where flutes 58 are located) and a plurality of teeth (30) extends axially outwardly from the fluted section at a cutting end (26; Figs. 1-4).  The fluted section includes a plurality of flutes (58) disposed within an exterior surface of the fluted section (Fig. 1).  The cutting portion includes an internal cavity (24) disposed within the fluted section (¶ 0034) and open to the cutting end (26).  Each tooth includes a front side surface (44), an exterior side surface (Figs. 1-4), an interior side surface (Figs.. 1-4), and an axial end surface (46).  The front side surface (44) intersects with the axial end surface (46) to form an axial end cutting edge (30) that extends radially between an outer radial tip (34) and an inner radial tip (36).  The outer radial tip is disposed axially outside of the inner radial tip (Fig. 4).
(Claim 2) The front side surface (44), the exterior side surface (Fig. 2), and the axial end surface (46) intersect at the outer radial tip (34).  The outer radial tip (34) is disposed at a first radius (Fig. 3; D1; ¶ 0042) from the central axis (A).  The fluted section includes an outer diameter having a second radius (Figs. 1-4 showing that flutes are recessed into the fluted portion at a smaller diameter than that of the outer radial tips) from the central axis.  The first radius is greater than the second radius (Figs. 1-4).
(Claim 3) The front side surface (44), the interior side surface (Fig. 2), and the axial end surface (46) intersect at the inner radial tip (36).  The inner radial tip (36) is disposed at a third radius(Fig. 3; D2; ¶ 0043) from the central axis (A).  The internal cavity (24) is defined by an interior wall surface (72) disposed at a fourth radius (D3) from the central axis (A).  The third radius is less than the fourth radius (Fig. 3; ¶ 0047).
(Claim 4) The front side surface (44) is skewed by an acute axial rake angle (Figs. 2, 4).  The axial rake angle defined by the front side surface and a line parallel to the central axis that is tangential to the axial end cutting edge.  That is, as shown in the Figures, the rake face (44) is tilted relative to the line parallel to the central axis (Fig. 2 shows the tooth rotationally forward of the one having the Detail 44 callout inclined relative to the axis; Fig. 4 shows the middle tooth inclined).
(Claim 5) The front side surface (44) extends axially between the axial end cutting edge (30) and an inner edge (Figs. 2, 4).  Due to the positive axial rake angle, the axial end cutting edge (30) is disposed circumferentially forward of the inner edge (Fig. 4 showing the middle tooth inclined such that the axial end cutting edge is to further to the left or circumferential forward direction than the inner edge.  It is worth noting that “circumferentially forward” has no directional requirement and a skewed position of the rake face in the opposite direction could meet this claim limitation.  Applicant might want to consider defining the circumferentially forward direction as being in the direction of rotation about the tool axis.
(Claim 8) The axial end surface (46) is skewed by an acute axial end surface relief angle (Figs. 2, 4 showing that the clearance of the end surface increases in a direction rotationally rearward of the axial end cutting edge, meaning the surface slopes away from the axial end cutting edge).  The axial end surface relief angle defined by the axial end surface and a circumferential line that is perpendicular to the central axis.
(Claim 9) The axial end surface (46) extends circumferentially between the axial end cutting edge and an aft edge (Fig. 2).  The axial end cutting edge is disposed axially outside of the inner edge (Figs. 2, 4).  This is because of the positive clearance.
(Claim 18) The fluted section and the plurality of teeth are a unitary structure (Figs. 1-4).
(Claim 21) A fluid passage (¶ 0034) extending through the shank portion to the internal cavity, providing fluid communication from the shank end to the internal cavity.
(Claim 22) The internal cavity (24) is defined by an interior wall surface (Figs. 2-4), and a plurality of channels (72) are disposed within the interior wall surface and open to the internal cavity (Figs. 2-4).
(Claim 23) Each of the channels is configured to provide a fluid passage from the internal cavity to the plurality of teeth (Figs. 2-4; ¶ 0034).
(Claim 24) The plurality of channels extend axially, and each includes an open end adjacent the teeth (Figs. 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Men (US Pub. No. 2010/0124466 A1) in view of Tool and Manufacturing Engineers Handbook (TMEH).
Men discloses the exterior side surface and the front side surface (44) intersect to form an exterior cutting edge (edge extending axially from 32) and the interior side surface and the front side surface (44) intersect to form an interior cutting edge (edge extending axially from 36).  Yet, Men does not explicitly disclose a positive radial rake angle with a positive axial rake angle such that the exterior cutting edge is disposed circumferentially forward of the interior cutting edge.
TMEH discloses that cutting teeth having a positive axial rake angle (i.e., front side surface is skewed by an acute axial rake angle) and a positive radial rake angle are known in rotational cutting tools (Figs. 10-54, 10-56; 10-32 to 10-34).  The exterior cutting edge is disposed circumferentially forward of the interior edge as a result of the positive rake angle (Figs. 10-54, 10-56) while the end cutting edge is also circumferentially forward than the inner edge opposite the cutting edge due to the positive axial rake angle.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the rotary cutting tool disclosed in Men with a positive radial rake as disclosed in TMEH in order to increase shearing capability to separate chips with less force acting on the tool.
Claims 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Men (US Pub. No. 2010/0124466 A1) in view of Ecker (US Patent No. 6,786,684 B1).
(Claims 10 and 11) Men discloses that the exterior side surface extends circumferentially between the exterior cutting edge and an aft edge (Figs. 2, 3), but the reference does not explicitly disclose the exterior side surface being skewed at an acute exterior surface radial relief angle such that the exterior cutting edge is disposed radially outside of the aft edge.
Ecker discloses a rotary cutting tool having a plurality of cutting teeth that each include a front side surface (32), an exterior side surface (46, 48), an interior side surface (44, 50), and an axial end surface (42). The exterior side surface extends circumferentially between an exterior cutting edge and an aft edge (Figs. 1, 2A-2C).  The exterior side surface is skewed at an acute exterior surface radial relief angle (48; Col. 3, Lines 48-55) such that the exterior cutting edge is disposed radially outside of the aft edge (Figs. 1, 2A-2C).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the rotary cutting tool disclosed in Men with an acute exterior surface radial relief angle as taught by Ecker in order to reduce torque and wear.
(Claims 12 and 13) Men discloses that the interior side surface extends circumferentially between the interior cutting edge and an aft edge (Figs. 2, 3), but the reference does not explicitly disclose the interior side surface being skewed at an acute interior surface radial relief angle such that the interior cutting edge is disposed radially inside of the aft edge.
Ecker discloses a rotary cutting tool having a plurality of cutting teeth that each include a front side surface (32), an exterior side surface (46, 48), an interior side surface (44, 50), and an axial end surface (42). The exterior side surface extends circumferentially between an exterior cutting edge and an aft edge (Figs. 1, 2A-2C).  The interior side surface is skewed at an acute exterior surface radial relief angle (44; Col. 3, Lines 48-55) such that the exterior cutting edge is disposed radially inside of the aft edge (Figs. 1, 2A-2C).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the rotary cutting tool disclosed in Men with an acute interior surface radial relief angle as taught by Ecker in order to reduce torque and wear.
(Claims 14, 15, 19 and 20) Men discloses that the cutting teeth are made of a superhard material (cemented carbide - ¶¶ 0025, 0033, 0057), but the reference does not explicitly disclose the exterior side surface being skewed at an acute exterior side surface axial relief angle such that the exterior side surface extends axially between an outer axial edge and an inner axial edge with the outer axial edge being radially outside of the inner axial edge.  It would seem that the presence of an inner axial edge would necessitate a cutting insert as the cutting tooth, which is not explicitly disclosed in Men.
Ecker discloses a rotary cutting tool having a plurality of cutting teeth that each include a front side surface (32), an exterior side surface (46), an interior side surface (44), and an axial end surface (42). The exterior side surface is skewed at an acute exterior side surface axial relief angle (delta; Col. 3, Lines 43-47) such that the exterior side surface extends axially between an outer axial edge and an inner axial edge with the outer axial edge being radially outside of the inner axial edge (Figs. 2B, 2C).  The cutting teeth are cutting inserts (Figs. 1, 2A-2C).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the rotary cutting tool disclosed in Men with cutting teeth in the form of cutting insert such with an acute exterior surface axial relief angle as taught by Ecker in order to replace cutting teeth when worn and to reduce friction, torque and wear.
(Claims 16, 17, 19 and 20) Men discloses that the cutting teeth are made of a superhard material (cemented carbide - ¶¶ 0025, 0033, 0057), but the reference does not explicitly disclose the interior side surface being skewed at an acute interior side surface axial relief angle such that the interior side surface extends axially between an outer axial edge and an inner axial edge with the outer axial edge being radially inside of the inner axial edge.  It would seem that the presence of an inner axial edge would necessitate a cutting insert as the cutting tooth, which is not explicitly disclosed in Men.
Ecker discloses a rotary cutting tool having a plurality of cutting teeth that each include a front side surface (32), an exterior side surface (46), an interior side surface (44), and an axial end surface (42). The interior side surface (44) is skewed at an acute exterior side surface axial relief angle (delta; Col. 3, Lines 43-47) such that the interior side surface extends axially between an outer axial edge and an inner axial edge with the outer axial edge being radially inside of the inner axial edge (Figs. 2B, 2C).  The cutting teeth are cutting inserts (Figs. 1, 2A-2C).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the rotary cutting tool disclosed in Men with cutting teeth in the form of cutting insert such with an acute exterior surface axial relief angle as taught by Ecker in order to replace cutting teeth when worn and to reduce friction, torque and wear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722